Order on reargument, confirming original order, modified by providing therein that the application for alimony be denied, and that defendant pay counsel foes in the sum of seventy-five dollars, one-half within ten days after service of a copy of the order with notice of its entry thereon upon his attorney, and the 1 'Maneo on or before the day of trial. As so modified the order is affirmed, without costs. Defendant asserts, and it is not denied, that plaintiff and child are living at his home, and that he gives her the greater portion of his salary. Under these circumstances no alimony should have been awarded. In light of defendant’s financial circumstances an allowance of one hundred and twenty-five dollars for counsel fees was excessive. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.